Case 2:20-cv-00081-JRG-RSP Document 219 Filed 09/22/21 Page 1 of 4 PageID #: 9270




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

   ALEXSAM, INC.

           Plaintiff,
                                                     Case No. 2:20-cv-00081
          v.
                                                     LEAD CASE
   CIGNA CORPORATION, CIGNA HEALTH
   AND LIFE INSURANCE COMPANY,
   CONNECTICUT GENERAL LIFE
   INSURANCE COMPANY, and CIGNA
   HEALTHCARE OF TEXAS, INC.,

           Defendants.


   ALEXSAM, INC.

           Plaintiff – Counterclaim Defendant,       Case No. 2:20-cv-00082

          v.                                         Consolidated Case

   UMB FINANCIAL CORP. and
   UMB BANK, N.A.,

           Defendants – Counterclaim Plaintiffs.


                         JOINT MOTION TO STAY THE LEAD CASE


         Plaintiff AlexSam, Inc. (“AlexSam”) and Defendants Cigna Corporation, Cigna Health

  And Life Insurance Company, Connecticut General Life Insurance Company, And Cigna

  Healthcare Of Texas, Inc. (collectively, “Cigna Defendants”) (all collectively, “Parties”), hereby

  file this Joint Motion to Stay the Lead Case. In light of the Magistrate Judge’s Report and

  Recommendation (Dkt. No. 218; “R&R”), the Parties seek a stay of all case deadlines in order to

  allow AlexSam to file its Objection to the R&R, which is due after the continued pretrial hearing
Case 2:20-cv-00081-JRG-RSP Document 219 Filed 09/22/21 Page 2 of 4 PageID #: 9271




  and the current trial setting. 1 In order to avoid the costs and expense in further preparing for the

  upcoming case activities, the Parties respectfully request that the Court stay the Lead Case until

  the Court decides AlexSam’s Objection to the R&R, which will be filed within the allowed 14-

  day period.

  Date: September 22, 2021                          Respectfully submitted,


                                                By: /s/ Jacqueline K. Burt
                                                   Jacqueline K. Burt (GA 425322)*
                                                   Jonathan R. Miller (GA 507179)*
                                                   Travis E. Lynch (GA 162373)*
                                                   HENINGER GARRISON DAVIS, LLC
                                                   3621 Vinings Slope – Suite 4320
                                                   Atlanta, Georgia 30339
                                                   Telephone: (404) 996-0861, -0863, -0867
                                                   Facsimile: (205) 547-5502, -5506, -5515
                                                   Email: jburt@hgdlawfirm.com
                                                   Email: jmiller@hgdlawfirm.com
                                                   Email: tlynch@hgdlawfirm.com

                                                    W. Lee Gresham, III*
                                                    HENINGER GARRISON DAVIS, LLC
                                                    2224 1st Avenue North
                                                    Birmingham, Alabama 35203
                                                    Telephone: (205) 326-3336
                                                    Facsimile: (205) 326-3332
                                                    Email: lee@hgdlawfirm.com

                                                    Steven W. Ritcheson*
                                                    INSIGHT, PLC
                                                    578 Washington Blvd. #503
                                                    Marina del Rey, California 90292
                                                    Telephone: (424) 289-9191
                                                    Facsimile: (818) 337-0383
                                                    Email: swritcheson@insightplc.com

                                                    William Cornelius*
                                                    WILSON, ROBERTSON & CORNELIUS,
                                                    P.C.

  1
    The continued pretrial hearing is currently set for September 27, 2021 and jury selection is
  currently set for October 4, 2021.



                                                  -2-
Case 2:20-cv-00081-JRG-RSP Document 219 Filed 09/22/21 Page 3 of 4 PageID #: 9272




                                        One American Center
                                        909 ESE Loop 323, Suite 400
                                        Tyler, Texas 75701
                                        Telephone: (903) 509-5004
                                        Facsimile: (903) 509-5091
                                        Email: wc@wilsonlawfirm.com

                                        For Plaintiff, AlexSam, Inc.

                                            * admitted to practice in E.D. Tex.


                                     By: /s/_Ricardo Bonilla#_______________
                                        Neil J. McNabnay (TX 24002583*
                                        David B. Conrad (TX 24049042)*
                                        Ricardo Bonilla (TX 24082704)*
                                        Lance Wyatt (TX 24093397)*
                                        Sarika N. Patel (TX 24073520)*
                                        FISH & RICHARDSON P.C.
                                        1717 Main Street, Suite 5000
                                        Dallas, Texas 75201
                                        Telephone: (214) 747-5070
                                        Facsimile: (214) 747-2091
                                        Email: mcnabnay@fr.com
                                        Email: conrad@fr.com
                                        Email: rbonilla@fr.com
                                        Email: wyatt@fr.com
                                        Email: patel@fr.com
                                        Email: tripathi@fr.com

                                        Veena V. Tripathi **
                                        FISH & RICHARDSON P.C.
                                        60 South 6th Street, Suite 3200
                                        Minneapolis, Minnesota 55402
                                        Telephone: (612) 335-5070
                                        Facsimile: (612) 288-9696
                                        Email: tripathi@fr.com

                                        Attorneys for Cigna Defendants (Case No.
                                        2:20-cv-00081-JRG-RSP)
                                           * admitted to practice in E.D. Tex.
                                           ** admitted pro hac vice
                                           # e-signed with express permission




                                      -3-
Case 2:20-cv-00081-JRG-RSP Document 219 Filed 09/22/21 Page 4 of 4 PageID #: 9273




                                   CERTIFICATE OF SERVICE

         I hereby certify that on September 22, 2021, I electronically served the above document

  to all counsel of record via e-mail.


                                                       /s/ Jacqueline K. Burt_____
                                                       Jacqueline K. Burt, Esq.

                                CERTIFICATE OF CONFERENCE

         I certify that counsel for the Parties have met and conferred on this Joint Motion pursuant

  to Local Rule CV-7(h), and that this Joint Motion is unopposed.


                                                       /s/ Jacqueline K. Burt
                                                       Jacqueline K. Burt, Esq.




                                                 -4-
